Name: Commission Regulation (EC) NoÃ 1349/2006 of 13 September 2006 amending Regulation (EC) NoÃ 990/2006 as regards the quantities covered by standing invitations to tender for the export of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: economic geography;  plant product;  trade policy;  trade
 Date Published: nan

 14.9.2006 EN Official Journal of the European Union L 250/6 COMMISSION REGULATION (EC) No 1349/2006 of 13 September 2006 amending Regulation (EC) No 990/2006 as regards the quantities covered by standing invitations to tender for the export of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 990/2006 (2) opened standing invitations to tender for the export of cereals held by the intervention agencies of the Member States. (2) For some of these invitations to tender the acceptance of tenders has, in some Member States, almost completely exhausted the quantities made available to the economic operators. In view of the strong demand recorded in recent weeks and the market situation, new quantities should be made available in these Member States by authorising the intervention agencies concerned to increase the quantity put out to tender for export. Those increases should involve:  300 000 tonnes of common wheat in Hungary;  41 294 tonnes of barley in the Czech Republic, 20 636 tonnes in Slovakia, 17 997 tonnes in Hungary. (3) Regulation (EC) No 990/2006 should be amended accordingly. (4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 990/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 179, 1.7.2006, p. 3. Regulation as amended by Commission Regulation (EC) No 1138/2006 (OJ L 205, 27.7.2006, p. 15). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on external markets (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Rye Belgique/BelgiÃ « 0 0  Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Telephone (32-2) 287 24 78 Fax (32-2) 287 25 24 e-mail: webmaster@birb.be Ã eskÃ ¡ republika 65 863 191 294  StatnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor RostlinnÃ ½ch Komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Telephone (420) 222 87 16 67  222 87 14 03 Fax (420) 296 80 64 04 e-mail: dagmar.hejrovska@szif.cz Danmark 0 0  Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn V Telephone (45) 33 95 88 07 Fax (45) 33 95 80 34 e-mail: mij@dffe.dk and pah@dffe.dk Deutschland 0 0 300 000 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Telephone (49-228) 6845-3704 Fax 1 (49-228) 6845-3985 Fax 2 (49-228) 6845-3276 e-mail: pflanzlErzeugnisse@ble.de Eesti 0 30 000  PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, 51009 Tartu Telephone (372) 737 12 00 Fax (372) 737 12 01 e-mail: pria@pria.ee EllÃ ¡da    Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã »Ã ·Ã Ã Ã ¼Ã Ã ½ Ã ºÃ ±Ã ¹ Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ½Ã ¹Ã Ã Ã Ã Ã µÃ Ã ½ Ã Ã Ã ¿Ã Ã ±Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ³Ã Ã ®Ã Ã µÃ Ã ½ (Ã .Ã .Ã .Ã .Ã .Ã .Ã .) Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 GR-104 46 Ã Ã ¸Ã ®Ã ½Ã ± Telephone (30-210) 212 47 87 and 212 47 54 Fax (30-210) 212 47 91 e-mail: ax17u073@minagric.gr EspaÃ ±a    S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  28010 Madrid  EspaÃ ±a Telephone (34-91) 347 47 65 Fax (34-91) 347 48 38 e-mail: sgintervencion@fega.mapa.es France 0 0  Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 Telephone (33-1) 44 18 22 29 and 23 37 Fax (33-1) 44 18 20 08 and 44 18 20 80 e-mail: m.meizels@onigc.fr and f.abeasis@onigc.fr Ireland  0  Intervention Operations, OFI, Subsidies and Storage Division, Department of Agriculture and Food Johnstown Castle Estate, County Wexford Telephone (353-53) 916 34 00 Fax (353-53) 914 28 43 Italia    Agenzia per le erogazioni in agricoltura  AGEA Via Torino, 45 I-00184 Roma Telephone (39) 06 49 49 97 55 Fax (39) 06 49 49 97 61 e-mail: d.spampinato@agea.gov.it Kypros/Kibris    Latvija 0 0  Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV-1981 Telephone (371) 702 78 93 Fax (371) 702 78 92 e-mail: lad@lad.gov.lv Lietuva 0 50 000  The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9-12, Vilnius, Lithuania Telephone (370-5) 268 50 49 Fax (370-5) 268 50 61 e-mail: info@litfood.lt Luxembourg    Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg Telephone (352) 478 23 70 Fax (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 1 300 000 97 997  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt 22 24. H-1095 Budapest Telephone (36-1) 219 45 76 Fax (36-1) 219 89 05 e-mail: ertekesites@mvh.gov.hu Malta    Nederland    Dienst Regelingen Roermond Postbus 965 6040 AZ Roermond Nederland Telephone (31) 475 35 54 86 Fax (31) 475 31 89 39 e-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Ã sterreich 0 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Telephone (43-1) 33151 258 (43-1) 33151 328 Fax (43-1) 33151 4624 (43-1) 33151 4469 e-mail: referat10@ama.gv.at Polska 400 000 100 000  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Telephone (48) 22 661 78 10 Fax (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Portugal    Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Castilho, n.o 45-51, 1269-163 Lisboa Telephone (351) 217 51 85 00 (351) 213 84 60 00 Fax: (351) 213 84 61 70 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Slovenija    Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, 1000 Ljubljana Telephone (386) 1 580 76 52 Fax (386) 1 478 92 00 e-mail: aktrp@gov.si Slovensko 66 487 20 636  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 SK-815 26 Bratislava Telephone (421-2) 58 243 271 Fax (421-2) 53 412 665 e-mail: jvargova@apa.sk Suomi/Finland 0 200 000  Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, Helsinki PL 30 FIN-00023 Valtioneuvosto Telephone (358-9) 16001 Fax (358-9) 16 05 27 72 (358-9) 16 05 27 78 e-mail: intervention.unit@mmm.fi Sverige 0 0  Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Telephone (46-3) 615 50 00 Fax (46-3) 619 05 46 e-mail: jordbruksverket@sjv.se United Kingdom  0  Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Telephone (44-191) 226 58 82 Fax (44-191) 226 58 24 e-mail: cerealsintervention@rpa.gov.uk  : no intervention stock of this cereal in this Member State.